DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
The applicant argues that “Even when viewed in the proffered manner asserted by the Office, i.e., "a modular construction of the modules does not preclude a continuously formed laminate section", Cipriani still fails to teach or suggest the formation of a rotor without segments.” This argument is not persuasive because a modular construction does not imply segmented final structure. Modular construction includes modules for constructing the device. Once constructed the device becomes unsegmented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP 2894767) in view of Oh et al. (US 6239526).
In re claim 1, Cipriani, in figures 1-5, discloses a synchronous reluctance motor comprising: a stator (22); and a rotor (18) having an unsegmented laminate section (the rotor is clearly continuous and includes continuous unsegmented sections as seen in the figures) continuously formed in a circumferential direction including flux barriers 
In re claim 2, Cipriani, in figures 1-5, discloses that the laminate section has regions having a high conductance (19, paragraph 40) formed from iron-based material, and air-filled recesses (20, paragraph 42) forming regions having a low conductance.
In re claims 3-8, Cipriani, in figures 1-5, discloses that the rotor has at least 20 poles (19).
In re claim 9, Cipriani, in figures 1-5, discloses that the stator has a number of stator windings (28) adapted to the number of rotor poles.
In re claim 10, Cipriani, in figures 1-5, discloses that the rotor includes a hollow shaft (elements 21b form a hollow shaft to hold the impeller).
In re claim 12, Cipriani, in figures 1-5, discloses a direct drive motor (the impeller is being driven directly).
In re claim 11, Cipriani teaches the hollow shaft but does not explicitly disclose the ¾ diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed ratio of the hollow shaft to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 19, applicant has not disclosed any criticality for the claimed limitations. In fact, the claim only requires approximate dimensions thereby suggesting that the exact ratio is not important to functionality. Also, although not explicitly discussed, the figures of Cipriani show the ratio that is approximately ¾ as claimed.
In re claim 13, Cipriani teaches the claimed motor but does not teach an axis height range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen axis height to be in the range of more than 300 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 21, applicant has not disclosed any criticality for the claimed limitations.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP 2894767) in view of Oh and Pickel (US 5540495).
In re claims 14-16, Cipriani teaches the claimed invention except for the specifics of the intended use of plastic processing along with the extruder screw. Pickel however, in figures 1-2, discloses a plastic production machine using a motor (4) to drive a shaft which turns an extruder screw (2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the device of Cipriani/Oh to drive an extruder screw as taught by Pickel to allow Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837